WHEELER, District Judge.
This importation was called “aliz-arine violet,” and appears to have been known as “alizarine cyanine R.” The question about it is whether it is a coal-tar, or an aliz-arine, color or dye. The decision heretofore filed was made upon the testimony of one of the importers taken before the board, without that of the same witness taken in this court, which had not been sent. That testimony indicated that it was a coal-tar color with some doubt, arising somewhat, perhaps, from the fact that artificial alizarine is produced from anthracene, which is a coal-tar product. Cochrane v. Soda Fabrik, 111 U. S. 293, 4 Sup. Ct. 455. The decision of the board upon that evidence was followed. The testimony taken in this court, considered with, and notwithstanding, that given before, seems to show fairly that it is, and was known as, an artificial alizarine color or dye. This leads to an opposite conclusion from that reached before. Affirmance set aside, and decision reversed.